    Case 1:20-cv-04504-NLH Document 15 Filed 08/31/21 Page 1 of 19 PageID: 975



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY



      KEISHA FRIDAY,
                                             1:20-cv-04504-NLH
                             Plaintiff,
                                             OPINION
      v.

      COMMISSIONER OF SOCIAL
      SECURITY, 1
                         Defendant.


APPEARANCES:

JENNIFER L. STONAGE
RICHARD LOWELL FRANKEL
BROSS & FRANKEL, PA
725 Kenilworth Ave
Cherry Hill, NJ 08002

        On behalf of Plaintiff

LAUREN DONNER CHAIT
SOCIAL SECURITY ADMINISTRATION
OFFICE OF THE GENERAL COUNSEL
300 SPRING GARDEN STREET, 6TH FLOOR
PHILADELPHIA, PA 19123

        On behalf of Defendant

HILLMAN, District Judge

        This matter comes before the Court pursuant to Section

205(g) of the Social Security Act, as amended, 42 U.S.C. §

405(g), regarding Plaintiff’s application for Disability




1 On July 9, 2021, Kilolo Kijakazi became the Acting Commissioner
of the United States Social Security Administration.
    Case 1:20-cv-04504-NLH Document 15 Filed 08/31/21 Page 2 of 19 PageID: 976



Insurance Benefits (“DIB”) 2 and Supplemental Security Income

(“SSI”) 3 under Title II and Title XVI of the Social Security

Act. 4    42 U.S.C. § 401, et seq.       The issue before the Court is

whether the Administrative Law Judge (“ALJ”) erred in finding

that there was “substantial evidence” that Plaintiff was not

disabled as of January 1, 2015.             For the reasons stated below,

this Court will reverse that decision and remand the matter for

further consideration consistent with this Opinion.




2 DIB is a program under the Social Security Act to provide
disability benefits when a claimant with a sufficient number of
quarters of insured employment has suffered such a mental or
physical impairment that the claimant cannot perform substantial
gainful employment for at least twelve months. 42 U.S.C. § 423
et seq.

3 Supplemental Security Income is a program under the Social
Security Act that provides supplemental security income to
individuals who have attained age 65, or are blind or disabled.
42 U.S.C. § 1381 et seq.

4 The standard for determining whether a claimant is disabled is
the same for both DIB and SSI. See Rutherford v. Barnhart, 399
F.3d 546, 551 n.1 (3d Cir. 2005) (citation omitted).
DIB regulations are found at 20 C.F.R. §§ 404.1500-404.1599, and
the parallel SSI regulations are found at 20 C.F.R. §§ 416.900-
416.999, which correspond to the last two digits of the DIB
cites (e.g., 20 C.F.R. § 404.1545 corresponds with 20 C.F.R. §
416.945). The Court will provide citations only to the DIB
regulations. See Carmon v. Barnhart, 81 F. App’x 410, 411 n.1
(3d Cir. 2003) (explaining that because “[t]he law and
regulations governing the determination of disability are the
same for both disability insurance benefits and [supplemental
security income],” “[w]e provide citations only to the
regulations respecting disability insurance benefits”).


                                        2
    Case 1:20-cv-04504-NLH Document 15 Filed 08/31/21 Page 3 of 19 PageID: 977



I.      BACKGROUND AND PROCEDURAL HISTORY

        Plaintiff, Keisha Friday, 5 protectively filed 6 an

application for SSI on July 1, 2017 and for DIB on June 16, 2018 7

alleging that she cannot work 8 because of her impairments of

Sjögren’s syndrome, fibromyalgia, systemic lupus erythematosus,

obesity, temporomandibular joint disorder (“TMJ”), migraines,

and anxiety.

         After Plaintiff’s claim was denied initially and upon

reconsideration, Plaintiff requested a hearing before an ALJ,




5 Plaintiff was 29 years old at the time of the alleged
disability onset date, which is defined as a younger individual
(age 18-49). 20 C.F.R. §§ 404.1563, 416.963.

6 A protective filing date marks the time when a disability
applicant made a written statement of his or her intent to file
for benefits. That date may be earlier than the date of the
formal application and may provide additional benefits to the
claimant. See SSA Handbook 1507; SSR 72-8.

7 Even though Plaintiff contends that her onset date of
disability is January 1, 2015, the relevant period for
Plaintiff’s SSI claim begins with her July 1, 2017 application
date, through the date of the ALJ’s decision on September 19,
2019. See 20 C.F.R. § 416.202 (claimant is not eligible for SSI
until, among other factors, the date on which he or she files an
application for SSI benefits); 20 C.F.R. § 416.501 (claimant may
not be paid for SSI for any time period that predates the first
month he or she satisfies the eligibility requirements, which
cannot predate the date on which an application was filed).
This difference between eligibility for SSI and DIB is not
material to the Court’s analysis of Plaintiff’s appeal.

8 Even though Plaintiff had worked part-time as a cashier, under
the regulations Plaintiff is considered to have no past relevant
work. 20 C.F.R. §§ 404.1565, 416.965.


                                        3
 Case 1:20-cv-04504-NLH Document 15 Filed 08/31/21 Page 4 of 19 PageID: 978



which was held on May 23, 2019.          On September 19, 2019, the ALJ

issued an unfavorable decision.          Plaintiff’s Request for Review

of Hearing Decision was denied by the Appeals Council on

February 19, 2020, making the ALJ’s decision final.           Plaintiff

brings this civil action for review of the Commissioner’s

decision.

II.   DISCUSSION

      A.    Standard of Review

      Under 42 U.S.C. § 405(g), Congress provided for judicial

review of the Commissioner’s decision to deny a complainant’s

application for social security benefits.         Ventura v. Shalala,

55 F.3d 900, 901 (3d Cir. 1995).         A reviewing court must uphold

the Commissioner’s factual decisions where they are supported by

“substantial evidence.”      42 U.S.C. §§ 405(g), 1383(c)(3);

Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001); Sykes v.

Apfel, 228 F.3d 259, 262 (3d Cir. 2000); Williams v. Sullivan,

970 F.2d 1178, 1182 (3d Cir. 1992).         Substantial evidence means

more than “a mere scintilla.”       Richardson v. Perales, 402 U.S.

389, 401 (1971)(quoting Consolidated Edison Co. V. NLRB, 305

U.S. 197, 229 (1938)).     It means “such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.”    Id.   The inquiry is not whether the reviewing

court would have made the same determination, but whether the

Commissioner’s conclusion was reasonable.         See Brown v. Bowen,

                                     4
 Case 1:20-cv-04504-NLH Document 15 Filed 08/31/21 Page 5 of 19 PageID: 979



845 F.2d 1211, 1213 (3d Cir. 1988).

     A reviewing court has a duty to review the evidence in its

totality.    See Daring v. Heckler, 727 F.2d 64, 70 (3d Cir.

1984).   “[A] court must ‘take into account whatever in the

record fairly detracts from its weight.’” Schonewolf v.

Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (quoting Willbanks

v. Secretary of Health & Human Servs., 847 F.2d 301, 303 (6th

Cir. 1988) (quoting Universal Camera Corp. V. NLRB, 340 U.S.

474, 488 (1951)).

     The Commissioner “must adequately explain in the record his

reasons for rejecting or discrediting competent evidence.”

Ogden v. Bowen, 677 F. Supp. 273, 278 (M.D. Pa. 1987) (citing

Brewster v. Heckler, 786 F.2d 581 (3d Cir. 1986)).           The Third

Circuit has held that an “ALJ must review all pertinent medical

evidence and explain his conciliations and rejections.”           Burnett

v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 122 (3d Cir. 2000).

Similarly, an ALJ must also consider and weigh all of the non-

medical evidence before him.       Id. (citing Van Horn v. Schweiker,

717 F.2d 871, 873 (3d Cir. 1983)); Cotter v. Harris, 642 F.2d

700, 707 (3d Cir. 1981).

     The Third Circuit has held that access to the

Commissioner’s reasoning is indeed essential to a meaningful

court review:

            Unless the [Commissioner] has analyzed all

                                     5
 Case 1:20-cv-04504-NLH Document 15 Filed 08/31/21 Page 6 of 19 PageID: 980



           evidence and has sufficiently explained the
           weight he has given to obviously probative
           exhibits, to say that his decision is
           supported by substantial evidence approaches
           an abdication of the court’s duty to
           scrutinize the record as a whole to
           determine whether the conclusions reached
           are rational.

Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978).           Although

an ALJ, as the fact finder, must consider and evaluate the

medical evidence presented, Fargnoli, 247 F.3d at 42, “[t]here

is no requirement that the ALJ discuss in its opinion every

tidbit of evidence included in the record,” Hur v. Barnhart, 94

F. App’x 130, 133 (3d Cir. 2004).        In terms of judicial review,

a district court is not “empowered to weigh the evidence or

substitute its conclusions for those of the fact-finder.”

Williams, 970 F.2d at 1182.      However, apart from the substantial

evidence inquiry, a reviewing court is entitled to satisfy

itself that the Commissioner arrived at his decision by

application of the proper legal standards.         Sykes, 228 F.3d at

262; Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir. 1983);

Curtin v. Harris, 508 F. Supp. 791, 793 (D.N.J. 1981).

     B.    Standard for DIB and SSI

     The Social Security Act defines “disability” for purposes

of an entitlement to a period of disability and disability

insurance benefits as the inability to engage in any substantial

gainful activity by reason of any medically determinable


                                     6
    Case 1:20-cv-04504-NLH Document 15 Filed 08/31/21 Page 7 of 19 PageID: 981



physical or mental impairment which can be expected to result in

death, or which has lasted or can be expected to last for a

continuous period of not less than 12 months.             See 42 U.S.C. §

1382c(a)(3)(A).       Under this definition, a Plaintiff qualifies as

disabled only if his physical or mental impairments are of such

severity that he is not only unable to perform his past relevant

work, but cannot, given his age, education, and work experience,

engage in any other type of substantial gainful work which

exists in the national economy, regardless of whether such work

exists in the immediate area in which he lives, or whether a

specific job vacancy exists for him, or whether he would be

hired if he applied for work.          42 U.S.C. § 1382c(a)(3)(B)

(emphasis added).

        The Commissioner has promulgated regulations 9 for

determining disability that require application of a five-step

sequential analysis.        See 20 C.F.R. § 404.1520.       This five-step

process is summarized as follows:

        1.    If the claimant currently is engaged in substantial
              gainful employment, he will be found “not disabled.”

        2.    If the claimant does not suffer from a “severe
              impairment,” he will be found “not disabled.”

        3.    If the severe impairment meets or equals a listed
              impairment in 20 C.F.R. Part 404, Subpart P, Appendix
              1 and has lasted or is expected to last for a

9 Various provisions of the regulations were amended effective
March 27, 2017. See 82 F.R. 5844. The parties do not argue
that any of these amendments are relevant to Plaintiff’s appeal.
                                        7
 Case 1:20-cv-04504-NLH Document 15 Filed 08/31/21 Page 8 of 19 PageID: 982



           continuous period of at least twelve months, the
           claimant will be found “disabled.”

     4.    If the claimant can still perform work he has done in
           the past (“past relevant work”) despite the severe
           impairment, he will be found “not disabled.”

     5.    Finally, the Commissioner will consider the claimant’s
           ability to perform work (“residual functional
           capacity”), age, education, and past work experience
           to determine whether or not he is capable of
           performing other work which exists in the national
           economy. If he is incapable, he will be found
           “disabled.” If he is capable, he will be found “not
           disabled.”

20 C.F.R. § 404.1520(b)-(f).       Entitlement to benefits is

therefore dependent upon a finding that the claimant is

incapable of performing work in the national economy.

     This five-step process involves a shifting burden of proof.

See Wallace v. Secretary of Health & Human Servs., 722 F.2d

1150, 1153 (3d Cir. 1983).      In the first four steps of the

analysis, the burden is on the claimant to prove every element

of his claim by a preponderance of the evidence.          See id.    In

the final step, the Commissioner bears the burden of proving

that work is available for the Plaintiff: “Once a claimant has

proved that he is unable to perform his former job, the burden

shifts to the Commissioner to prove that there is some other

kind of substantial gainful employment he is able to perform.”

Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir. 1987); see Olsen v.

Schweiker, 703 F.2d 751, 753 (3d Cir. 1983).



                                     8
 Case 1:20-cv-04504-NLH Document 15 Filed 08/31/21 Page 9 of 19 PageID: 983



     C.    Analysis

     At step one, the ALJ found that Plaintiff had not engaged

in substantial gainful activity since the alleged onset of

disability.   At step two, the ALJ found that Plaintiff’s

impairments of Sjögren’s syndrome, fibromyalgia, systemic lupus

erythematosus, and obesity were severe.         At step three, the ALJ

determined that Plaintiff’s severe impairments or her severe

impairments in combination with her other impairments did not

equal the severity of one of the listed impairments.           The ALJ

next determined that Plaintiff had the residual functional

capacity (“RFC”) to perform work at the sedentary exertional

level, 10 with certain restrictions.      At steps four and five, the

ALJ determined that Plaintiff did not have any past relevant

work experience, but after hearing testimony from a vocational

expert, the ALJ determined that Plaintiff was capable of

performing jobs in the national economy, such as document

preparer, call out operator, and information clerk.

     Plaintiff presents four issues on appeal of the ALJ’s

decision: (1) Whether the ALJ failed to consider the Plaintiff’s

medically determinable impairments of temporomandibular joint




1020 C.F.R. § 404.1567 (“Physical exertion requirements. To
determine the physical exertion requirements of work in the
national economy, we classify jobs as sedentary, light, medium,
heavy, and very heavy.”).


                                     9
 Case 1:20-cv-04504-NLH Document 15 Filed 08/31/21 Page 10 of 19 PageID: 984



disease (TMJ), anxiety and migraines, and further failed to

incorporate limitations consistent with those impairments in her

RFC assessment; (2) Whether the ALJ erred in her formulation of

the RFC by failing to include any limitations for time off-task

or absenteeism; (3) Whether the ALJ erred in her treatment of

the medical opinion testimony; and (4) Whether the ALJ erred in

her credibility determination of Plaintiff’s testimony.

      Starting with the first issue, the Court finds that the ALJ

erred at step two and in the subsequent RFC determination by

failing to consider Plaintiff’s TMJ, migraines, and anxiety. 11

“The severity test at step two is a ‘de minimis screening device

to dispose of groundless claims.’”        McCrea v. Comm'r of Soc.

Sec., 370 F.3d 357, 360–61 (3d Cir. 2004) (citation omitted).

Thus, typically when an ALJ finds that the claimant has at least

one severe impairment at step two and continues onto the

subsequent steps, omission of another impairment at step two is

harmless error.     Torres v. Commissioner of Social Security, 2018




11The incomplete analysis of step two and the resulting RFC
determination undermines the analysis of steps four and five,
because the findings at steps four and five are based in large
part on the RFC determination. See 20 C.F.R. § 416.20(b)-(f)
(“[T]he Commissioner will consider the claimant’s [RFC], age,
education, and past work experience to determine whether or not
he is capable of performing other work which exists in the
national economy.”). Because of the ALJ’s need to reassess step
two and Plaintiff’s RFC and the subsequent steps, the Court
declines to opine on the other issues raised in Plaintiff’s
appeal.
                                     10
Case 1:20-cv-04504-NLH Document 15 Filed 08/31/21 Page 11 of 19 PageID: 985



WL 1251630, at *5 (D.N.J. 2018) (citing Richardson v.

Commissioner of Social Security, 2017 WL 6550482, at *5 (D.N.J.

2017) (citing Salles v. Comm’r of Soc. Sec., 229 F. App’x 140,

145 n.2 (3d Cir. 2007) (“Because the ALJ found in [Plaintiff]’s

favor at Step Two, even if he had erroneously concluded that

some of h[is] other impairments were non-severe, any error was

harmless.”); Rutherford v. Barnhart, 399 F.3d 546, 552–53 (3d

Cir. 2005)).   The error at step two is only harmless, however,

where the ALJ has considered the missing medically determinable

impairment in the RFC determination and it would not otherwise

affect the outcome of the case.       Id.   This is because the RFC

assessment must take into consideration all of a claimant’s

medically determinable impairments in combination, including

those that the ALJ has found to be severe, as well as those that

the ALJ has not deemed to be severe at step two.          See 20 C.F.R.

§ 404.1545(a)(2) (“We will consider all of your medically

determinable impairments of which we are aware, including your

medically determinable impairments that are not ‘severe,’ as

explained in §§ 404.1520(c), 404.1521, and 404.1523, when we

assess your residual functional capacity.”).

     In this case, as explained below, it appears to the Court

that the ALJ failed entirely to consider Plaintiff’s medically

determinable impairments of TMJ, migraines, and anxiety at step

two and in the RFC determination.        Thus, even if those

                                    11
 Case 1:20-cv-04504-NLH Document 15 Filed 08/31/21 Page 12 of 19 PageID: 986



impairments could have been properly disregarded at step two as

not severe, 12 the Court cannot find the absence of that analysis

at step two to be harmless error because the ALJ did not

consider those impairments in combination with her severe

impairments in formulating Plaintiff’s RFC.

      The ALJ found Plaintiff’s RFC to be as follows:

      After careful consideration of the entire record, the
      undersigned finds that the claimant has the residual
      functional capacity to perform sedentary work as defined in
      20 CFR 404.1567(a) and 416.967(a) except she can handle
      items frequently with the left hand, and can handle items
      frequently with the right hand. She can frequently finger
      and feel bilaterally. She can occasionally climb ramps,
      stairs, ladders, ropes, or scaffolds, balance, stoop,
      kneel, crouch and crawl. She can never work at unprotected
      heights or with hazardous machinery, and can have no more
      that moderate exposure to noise.

(R. at 13.)

      In the ALJ’s decision, she stated, “In making this finding,

the undersigned has considered all symptoms and the extent to

which these symptoms can reasonably be accepted as consistent

with the objective medical evidence and other evidence, based on

the requirements of 20 CFR 404.1529 and 416.929 and SSR 16-3p.”

(R. at 14.)    The ALJ concluded, “After careful consideration of

the evidence, the undersigned finds that the claimant’s

medically determinable impairments could reasonably be expected


12An “impairment is not severe      if medical evidence establishes
that the condition has no more      than a minimal impact on the
individual’s ability to engage      in basic work activities.” Page
v. Barnhart, 108 F. App’x 735,      738 (3d Cir. 2004).
                                     12
Case 1:20-cv-04504-NLH Document 15 Filed 08/31/21 Page 13 of 19 PageID: 987



to cause the alleged symptoms; however, the claimant’s

statements concerning the intensity, persistence and limiting

effects of these symptoms are not entirely consistent with the

medical evidence and other evidence in the record for the

reasons explained in this decision.”        (R. at 14.)

     With regard to Plaintiff’s medically determinable

impairments that the ALJ stated she considered, the ALJ

discussed Plaintiff’s severe impairments of Sjögren’s syndrome,

fibromyalgia, lupus, and obesity.        (R. at 15-16.)    For

Plaintiff’s other impairments of migraines, headaches, and

anxiety, the ALJ’s decision mentions the word “migraine” once

and the word “headache” once, and it fails to mention at all

“anxiety” or “temporomandibular joint disease/TMJ.”

     As to Plaintiff’s migraines, the ALJ recounted a treatment

note from July 13, 2017, when Plaintiff was diagnosed with

Sjögren’s syndrome: “She reported increasing bruising and some

bleeding, as well as fatigue, dizziness, migraines, and flank

pain (Exhibit 7F).”    (R. at 15.)       For the related impairment of

headaches, the ALJ recounted a treatment note from a January 23,

2019 office visit for Plaintiff’s lupus:        “She is noted by Dr.

Weeks to have a mild version of this disease, with a positive

dsDNA, arthralgias, rashes, fatigue and headache. (Exhibit

10F).”   (R. at 15.)

     Beyond these two references, Plaintiff’s medical records

                                    13
 Case 1:20-cv-04504-NLH Document 15 Filed 08/31/21 Page 14 of 19 PageID: 988



and her testimony reveal a long and detailed history of

migraines and headaches, including the diagnosis of TMJ which

causes migraines and headaches, that predate her alleged onset

date of January 1, 2015, as well as the eventual diagnoses of

Sjögren’s syndrome and lupus. 13      Defendant recognizes this in her

brief, citing to a string of evidence: “Throughout the relevant

record, Plaintiff complained of headaches and migraines either

present or through references to her past history (Tr. 305-08,

311, 314, 317, 319, 322, 326, 336, 339, 342, 345, 356, 371-74,

372, 378, 383, 389-90, 430, 460, 465, 474, 498, 504, 524, 534-

35, 580, 582, 589, 707, 743-74, 774, 799),” and “Plaintiff

complained of headaches stemming from TMJ.”          (Docket No. 13 at

9.)

      Defendant cites this evidence and other records to show

that even though Plaintiff suffered from migraines and

headaches, medication, mostly over-the-counter, often helped her

headaches, and that on several occasions over the years


13Defendant points out that Plaintiff’s Sjögren’s syndrome and
lupus were not diagnosed until years after her alleged
disability onset date. In this case, the Court does not find
relevant the date of Plaintiff’s particular diagnoses because
the alleged disabling symptoms of those impairments, although
not yet specifically named, were occurring as of the alleged
disability onset date. See, e.g., Gunn v. Commissioner of
Social Security, 2017 WL 4786558, at *6 (D.N.J. 2017) (“It is
not the name of a specific diagnosis that is relevant to the
disability determination, but rather how a person’s symptoms
affect a person’s ability to work.”).


                                     14
 Case 1:20-cv-04504-NLH Document 15 Filed 08/31/21 Page 15 of 19 PageID: 989



Plaintiff had not complained of migraines or headaches at a

particular medical visit.       Based on this evidence, Defendant

argues that the ALJ properly considered these impairments as not

severe at step two.     Defendant further argues that ALJ accounted

for these “not severe” impairments when the ALJ said she “has

considered all symptoms.”       Finally, Defendant argues that the

ALJ incorporated Plaintiff’s headaches in the RFC determination

“while discussing the generally normal examination findings and

appropriately limited Plaintiff to no ‘work at unprotected

heights or with hazardous machinery, and can have no more that

moderate exposure to noise.’”

      Defendant attempts cannot substitute its analysis for the

analysis that should have been undertaken explicitly by the ALJ.

The record is clear that Plaintiff suffered from the medically

determinable impairments of migraines, headaches, and TMJ. 14           Yet


14See Fitzpatrick v. Commissioner of Social Security, 2020 WL
1872978, at *5 (D.N.J. 2020) (citing 20 C.F.R. § 404.1529; POMS,
DI 25205.005 Evidence of a Medically Determinable Impairment (“A
medically determinable physical or mental impairment must result
from anatomical, physiological, or psychological abnormalities
which can be shown by medically acceptable clinical and
laboratory diagnostic techniques. The impairment must be
established by objective medical evidence (signs, laboratory
findings, or both) from an acceptable medical source, not on an
individual’s statement of symptoms.”); cf. Ungemach v.
Commissioner of Social Security, 2019 WL 3024858, at *6–7
(D.N.J. 2019) (finding that the ALJ did not improperly fail to
consider Plaintiff’s migraines in the RFC analysis because they
were not a medically determinable impairment, explaining, “Other
than Plaintiff's self-reporting that she experiences migraines,
which her physicians have recorded in their records, Plaintiff
                                     15
 Case 1:20-cv-04504-NLH Document 15 Filed 08/31/21 Page 16 of 19 PageID: 990



the ALJ did not specifically discuss these impairments to

explain, as Defendant contends, that those impairments did not

have the requisite “significant impact” on Plaintiff’s ability

to work such that they did not need to be accounted for at step

two. 15   The ALJ also failed to otherwise account for these

impairments as non-severe in the RFC, and it is an impermissible

stretch to find that a noise restriction in the RFC was a direct

accommodation for Plaintiff’s migraines, headaches, and TMJ.

This Court cannot incorporate Defendant’s analysis to fill in

the blanks of the ALJ’s decision.         See Burnett v. Commissioner,

220 F.3d 112 (3d Cir. 2000) (explaining that the Commissioner

cannot recharacterize evidence “in an effort to make sense of

the ALJ’s decision”).      Additionally, the Court cannot

independently determine whether Plaintiff’s migraines,




does not cite to one medical record that reveals any office
visit specific to her migraines, or documents how her migraine
headaches impact her functioning. The ALJ cannot be faulted for
not considering Plaintiff’s migraine headaches in the RFC
assessment because the only record of Plaintiff's migraines is
Plaintiff’s conclusory statement that she experiences them.”)
(citing Hatton v. Commissioner of Social Security Admin., 131 F.
App'x 877, 879 (3d Cir. 2005) (citing 20 C.F.R. §
404.1527(d)(2)) (“[A] medical source's recitation of subjective
complaints is not entitled to any weight.”)). Here, the
impairments ignored by the ALJ are well-documented in the record
evidence.

15An impairment is “severe” under the regulations only if it
“significantly” limits a claimant’s mental or physical ability
to do basic work activities. 20 C.F.R. § 404.1520(c).


                                     16
 Case 1:20-cv-04504-NLH Document 15 Filed 08/31/21 Page 17 of 19 PageID: 991



headaches, and TMJ are severe or not severe at step two, and the

Court cannot redo the RFC determination.         See Williams, 970 F.2d

at 1182 (explaining that in terms of judicial review, a district

court is not “empowered to weigh the evidence or substitute its

conclusions for those of the fact-finder”).

      Finally, if the Court were to accept that the ALJ properly

assessed Plaintiff’s migraines, headaches, and TMJ solely upon

her conclusory, catch-all statement that she “considered all

symptoms,” 16 the Court would abdicate its duty to “scrutinize the

record as a whole to determine whether the conclusions reached

are rational.”     Gober, 574 F.2d at 776; Cotter v. Harris, 642

F.2d 700, 706–07 (3d Cir. 1981) (“Since it is apparent that the

ALJ cannot reject evidence for no reason or for the wrong

reason, an explanation from the ALJ of the reason why probative

evidence has been rejected is required so that a reviewing court

can determine whether the reasons for rejection were

improper.”).

      With regard to Plaintiff’s anxiety, which is not mentioned

in the ALJ’s decision, Defendant recognizes that Plaintiff

suffers from anxiety and it is a medically determinable

impairment.    Defendant recounts an April 26, 2019 medical source

statement by Plaintiff’s treating physician, Jacqueline Rounds,


16This statement appears to be stock language contained in every
decision issued by the ALJs in social security cases.
                                     17
 Case 1:20-cv-04504-NLH Document 15 Filed 08/31/21 Page 18 of 19 PageID: 992



D.O., which stated Plaintiff was likely to have good days and

bad days based on somatoform disorder and anxiety.           (R. at 543.)

Like Plaintiff’s migraines, headaches, and TMJ, the ALJ failed

to address expressly Plaintiff’s anxiety at step two or in the

RFC analysis.    Although Plaintiff’s anxiety may not be

considered severe at step two and may not have an impact on the

ultimate RFC determination, 17 the ALJ must explain why so that

this Court may perform a meaningful review of the ALJ’s decision

to determine if it is supported by substantial evidence.            Gober,

574 F.2d at 776; Cotter, 642 F.2d at 706–07.

      In sum, because the ALJ failed to consider Plaintiff’s

medically determinable impairments of migraines, headaches, TMJ,

and anxiety at step two and in the RFC determination as required

under the governing regulations, the Court cannot find that the

ALJ’s decision is supported by substantial evidence.           The matter


17Defendant’s brief does not provide a substantive response to
Plaintiff’s argument that the ALJ failed to properly consider
her anxiety at step two, which requires a Paragraph B
assessment. See Marrollo v. Commissioner of Social Security,
2020 WL 3046317, at *5 (D.N.J. 2020) (“In considering a
claimant’s mental impairments, an ALJ is required to review
paragraph B areas of mental functioning, which include: (1)
understand, remember, or apply information; (2) interact with
others; (3) concentrate, persist, or maintain pace; and (4)
adapt or manage oneself. A marked limitation is where a
claimant’s functioning in an area independently, appropriately,
effectively, and on a sustained basis is seriously limited. An
extreme limitation is where a claimant is not able to function
in an area independently, appropriately, effectively, and on a
sustained basis.”). On remand, the ALJ must perform a Paragraph
B analysis, or explain why such analysis is not necessary.
                                     18
 Case 1:20-cv-04504-NLH Document 15 Filed 08/31/21 Page 19 of 19 PageID: 993



must be remanded to the ALJ so that the ALJ may properly perform

the step two analysis and the subsequent steps in the sequential

step analysis, including a revised assessment of Plaintiff’s

RFC. 18

      III. Conclusion

      For the reasons expressed above, the decision of the ALJ is

not supported by substantial evidence and must be reversed.             The

matter shall be remanded for further consideration consistent

with this Opinion.      The Court expresses no view as to whether,

after a full review and explanation of the record evidence,

Plaintiff should be found disabled or not under the applicable

regulations.

      An accompanying Order will be issued.



Date: August 31, 2021                        s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




18When an ALJ has failed to apply the correct legal standards
and her conclusions are not supported by substantial evidence,
the Court must decide whether to remand the case for rehearing
or to reverse and order an award of benefits. Melkonyan v.
Sullivan, 501 U.S. 89, 99 (1991) (providing that under Sentence
Four of 42 U.S.C. § 405(g), a court has authority to affirm,
modify, or reverse the Commissioner's decision “with or without
remanding the cause for rehearing”). The SSA is in a better
position than this Court to reassess step two, Plaintiff’s RFC,
and the remaining steps in the sequential step analysis.
                                     19
